73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William H. HOFF, Plaintiff-Appellant,v.Angel WILSON, President, Third World Interim, Incorporated;Third World Interim, Incorporated, Defendants-Appellees.
No. 95-2596.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 27, 1995.

William H. Hoff, Appellant Pro Se.  Marc David Stern, AMERICAN JEWISH CONGRESS, New York, New York, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order accepting the recommendation of the magistrate judge, granting summary judgment in favor of Defendants, and dismissing Appellant's employment discrimination action pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Sec. 2000e (West 1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hoff v. Wilson, No. CA-94-2124-6-3AK (D.S.C. Aug. 3, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED